          Case 2:19-cv-00629-JCM-NJK Document 33 Filed 04/30/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ANN CROPPER,
                                                          Case No.: 2:19-cv-00629-JCM-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                  [Docket Nos. 31, 32]
14   WAL-MART STORES, INC.,
15          Defendant(s).
16         Pending before the Court is a motion for protective order related to a deposition scheduled
17 for Monday, May 4, 2020. Docket No. 31. There is also a concurrent motion to vacate the
18 dispositive motion deadline. Docket No. 32. These motions will be briefed pursuant to the
19 schedule established for discovery motions. Docket No. 12. In the interim, however, the
20 deposition as currently scheduled is hereby VACATED to enable resolution of the motion for
21 protective order.
22         IT IS SO ORDERED.
23         Dated: April 30, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
